Name: Commission Regulation (EC) No 2181/2001 of 9 November 2001 amending Regulation (EEC) No 563/82 as regards the criterion for identifying young uncastrated male bovine animals
 Type: Regulation
 Subject Matter: agri-foodstuffs;  animal product;  means of agricultural production;  documentation;  prices
 Date Published: nan

 Avis juridique important|32001R2181Commission Regulation (EC) No 2181/2001 of 9 November 2001 amending Regulation (EEC) No 563/82 as regards the criterion for identifying young uncastrated male bovine animals Official Journal L 293 , 10/11/2001 P. 0008 - 0009Commission Regulation (EC) No 2181/2001of 9 November 2001amending Regulation (EEC) No 563/82 as regards the criterion for identifying young uncastrated male bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2),Having regard to Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcasses of adult bovine animals(3), as last amended by Regulation (EEC) No 1026/91(4), and in particular Article 3(1) thereof,Whereas:(1) Article 2 of Commission Regulation (EEC) No 563/82 of 10 March 1982 laying down detailed rules for the application of Council Regulation (EEC) No 1208/81 for establishing the market prices of adult bovine animals on the basis of the Community scale for the classification of carcasses(5), as last amended by Regulation (EEC) No 2090/93(6), bases a criterion for distinguishing between the carcasses of young uncastrated male animals of less than two years and the carcasses of other older animals on the degree of ossification of certain vertebrae.(2) Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(7) establishes a system for identifying and registering individual bovine animals that enables them to be monitored during their entire lifetime.(3) To ensure consistent and up-to-date legislation, the identification criterion in Article 2 of Regulation (EEC) No 563/82 should be amended so that, for verification purposes, the information on the animal's age in the livestock identification and registration system established in the Member States in accordance with Title I of Regulation (EC) No 1760/2000 should be used to identify the carcasses of uncastrated male bovine animals that are less than two years of age.(4) There should be a sufficiently long period before application to allow Member States to adjust to the new system.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EEC) No 563/82 is replaced by the following: "Article 2For the application of Article 3(1) of Regulation (EEC) No 1208/81, the carcasses of young uncastrated male animals of less than two years and the carcasses of other uncastrated male animals shall be distinguished by the animal's age verified on the basis of the information available in the bovine animal identification and registration system established in each Member State in accordance with Title I of Regulation (EC) No 1760/2000 of the European Parliament and of the Council(8)."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 123, 7.5.1981, p. 3.(4) OJ L 106, 26.4.1991, p. 2.(5) OJ L 67, 11.3.1982, p. 23.(6) OJ L 190, 30.7.1993, p. 9.(7) OJ L 204, 11.8.2000, p. 1.(8) OJ L 204, 11.8.2000, p. 1.